In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00114-CR



           JASON SHANE MOSES, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 115th District Court
                Upshur County, Texas
                Trial Court No. 19274




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                               MEMORANDUM OPINION

        Jason Shane Moses filed an untimely notice of appeal from the trial court’s judgment

convicting him of evading arrest or detention with a vehicle. We dismiss the appeal for want of

jurisdiction.

        Sentence was imposed in this matter on June 15, 2022. While a motion for new trial was

filed, that motion was not filed until August 25, 2022, making it untimely. Consequently,

Moses’s notice of appeal, to be timely, was due on or before July 15, 2022. See TEX. R. APP. P.

26.2(a)(1).

        Moses’s notice of appeal was filed by the Upshur County District Clerk’s Office on

August 17, 2022, which is well beyond the July 15 deadline. While the Texas Court of Criminal

Appeals has clearly articulated that “pleadings of pro se inmates shall be deemed filed at the time

they are delivered to prison authorities for forwarding to the court clerk,” Campbell v. State, 320

S.W.3d 338, 344 (Tex. Crim. App. 2010), it has also clearly stated that those pleadings are still

subject to the requirements of Rule 9.2(b) of the Texas Rules of Appellate Procedure, id. at 342;

see TEX. R. APP. P. 9.2(b).

        Rule 9.2(b) has three requirements: (i) the notice was sent to the proper clerk by
        United States Postal Service or a commercial delivery service; (ii) the notice was
        placed in an envelope or wrapper properly addressed and stamped; and (iii) the
        notice was deposited in the mail or delivered to a commercial delivery service on
        or before the last day for filing.

Anderson v. State, 625 S.W.3d 128, 131 (Tex. Crim. App. 2021). There is nothing in the record

before this Court to indicate when Moses provided his notice of appeal to prison officials for

mailing or to indicate that his pleading complied with the other requirements of Rule 9.2(b).

                                                2
Consequently, Moses’s appeal of his conviction in this matter was untimely. The Texas Court of

Criminal Appeals has expressly held that, without a timely filed notice of appeal, we cannot

exercise jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996); see also Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex. Crim. App. 1998) (per curiam).

        We notified Moses’s appellate counsel that the notice of appeal appeared to be untimely

and that the appeal was subject to dismissal for want of jurisdiction. We afforded Moses the

opportunity to respond to our letter, through counsel, and to demonstrate how we had jurisdiction

over the appeal notwithstanding the noted defect. In response to our letter, Moses’s attorney

argued that, because Moses “sent his request on July 14, 2022,” the fact that his request was not

transmitted to the trial court until August 16, 2022, was beyond his control. Yet, there is nothing

in the record to indicate that Moses delivered his request to prison officials for mailing on

July 14, 2022. Moreover, there is nothing in the record to indicate that Moses complied with the

other requirements of Rule 9.2(b). See TEX. R. APP. P. 9.2(b).

        Because Moses did not timely file his notice of appeal, we dismiss the appeal for want of

jurisdiction.




                                             Charles van Cleef
                                             Justice

Date Submitted:       October 18, 2022
Date Decided:         October 19, 2022

Do Not Publish


                                                3